Case 3:18-cv-01483-BJD-PDB Document 10 Filed 01/31/19 Page 1 of 2 PageID 34




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

                              CASE NO.: 3:18-cv-01483-BJD-PDB

ROBERT SANDERS,

       Plaintiff,

v.

GOTOBRAZILS WAXING CENTER,
INC., A Florida Profit Corporation,

      Defendant.
________________________________/

                                      NOTICE OF SETTLEMENT

       Plaintiff, ROBERT SANDERS, by and through his undersigned counsel, hereby notifies

this Court that the Parties have reached a settlement in this case. The Parties are in the process of

finalizing the Settlement and anticipate filing the requisite documents with the Court within the

next fourteen (14) days.

       Dated this 31st day of January, 2019.

                                                     Respectfully submitted,
                                                     RICHARD CELLER LEGAL, P.A.
                                                     10368 W. State Road 84
                                                     Davie, Florida 33324
                                                     Telephone: (866) 344-9243
                                                     Fax: 954-337-2771
                                                     E-Mail: noah@floridaovertimelawyer.com
                                                     /s Noah E. Storch
                                                     Noah E. Storch, Esq.
                                                     Florida Bar No.0085476

                                                     Attorneys for Plaintiff
Case 3:18-cv-01483-BJD-PDB Document 10 Filed 01/31/19 Page 2 of 2 PageID 35




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 31st day of January, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which I understand will send

a copy of same to all counsel of record.

                                                 /s Noah E. Storch __
                                                 Noah E. Storch, Esq.




                                             2
